Citation Nr: 1431880	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for insomnia, to include as secondary to traumatic brain injury.

2.  Entitlement to an initial compensable evaluation for traumatic brain injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for diagnosed sleep apnea and insomnia, to include as secondary to service-connected traumatic brain injury.  An April 2013 VA Form 646 from the Veteran's representative notes that there are treatment records from a correctional facility that are not associated with the claim file.  VA has a duty to assist in obtaining records.  Thus, the Board finds it necessary to remand the case.

With respect to a higher rating for service-connected traumatic brain injury, the Veteran asserts that his symptoms are worse than since the last VA examination in September 2010.  On remand, the Veteran is to be afforded a VA examination to assess the current severity of his service-connected traumatic brain injury.  

Lastly, the Veteran testified to ongoing treatment at the Detroit VA Medical Center (VAMC).  Up to date treatment records are to be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for the Michigan Department of Corrections, as well as any other private doctor who has treated the Veteran's traumatic brain injury and/or sleep apnea and insomnia.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the traumatic brain injury, sleep apnea, and insomnia.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from the Detroit VAMC, dated since May 2012.  

3.  Thereafter, schedule the Veteran for a VA traumatic brain injury examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to fully describe all symptomatology and functional deficits associated with the Veteran's service-connected TBI.

Additionally, the examiner is to include an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea or insomnia is related to service, or is caused or aggravated by service-connected TBI.  

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If either of the benefits sough remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

